Tilson, Judge:
The merchandise involved in these five appeals consists of silk piece goods imported from Japan and entered at New York on September 22, October 4, November 5 and 16, and December 4, 1937. In reappraisement 121719-A the merchandise is described as “300 Pieces Raw Kawamata 3}^/ 48" x 63 yds.” and was entered at 21.30 yen plus packing per piece, and was appraised at $7.10 per piece, less certain nondutiable charges “Export Value to US.” In reappraisement 122012-A the merchandise is invoiced as “200 Pieces Raw Kawamata 3K/48 x 63 yds.” and was entered under duress, citing entry 741991 and was appraised as entered. In reappraisement 122587-A the merchandise was invoiced as “100 Pieces Rawa Kawa-mata Habutai-4/48 x 63 yds.”, and was entered at '23.50 yen and appraised at $7.60 per piece, less certain nondutiable charges “Export Value to US.” In reappraisement 122666-A the merchandise was invoiced as “300 Pieces Raw Kawamata Habutae 3K/48" x 63 yds.”, was entered under duress, citing entry 741991, and appraised as entered. In reappraisement 123020-A the merchandise was invoiced as “150 Pieces Raw Kawamata 3K/48 x 63 yds.”, was entered at 20.75 yen, plus bales and packing, and was appraised at $6.75 less certain nondutiable charges “Export Value to The US.”
No testimony was offered at the trial of this case. However, counsel for the respective parties agreed “that the shipments are in the usual wholesale quantities; that Kobe is the principal market, or ■one of the principal markets, in Japan for this type of merchandise; *527and that the export value is the correct basis of appraisal.” The plaintiff also offered an affidavit executed by one Harold Stannett Williams, which was marked Exhibit 1, and the defendant offered a special agent’s report made by one Martin G. Scott, which was marked Exhibit 2.
Counsel for the defendant insists in his brief filed herein that although he conceded at the trial the export value was the proper basis for appraisement, there is not any evidence to establish such a value, and that therefore the appeals should be dismissed or the appraised value affirmed.
Counsel for the respective parties appeared to agree that the merchandise was appraised at a value representing the actual price paid for the same, but counsel for the plaintiff insists that this merchandise was bought during a falling market, and since it was not shipped for approximately two months after it was purchased, that the prices paid for the merchandise do not represent the actual value of the merchandise.
The-following is quoted from the affidavit, marked Exhibit 1:
That from eleven years personal experience in the business of buying and selling silk piece goods in the principal markets of Japan for such merchandise, he has full knowledge of the facts attending the purchase and sale of Raw Kawa-mata Habutai Silk Piece Goods generally and particularly with reference to such merchandise sold to Ferdinand Rice of New York, N. Y., and shipped under consular invoices set out below.
That at all times herein mentioned he was fully informed on the market value and the price at which such merchandise was sold and freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States.
That such merchandise of the following descriptions was so freely offered for sale on the several dates and at the prices shown below.

Raw Kawamata Habutai Silk Piece Goods 48 inches by 68 yards




That the usual wholesale quantity in which such merchandise is sold is from fifty (50) pieces to two hundred (200) pieces of 63 yards each, and that the principal market for such merchandise in Japan is Kobe.
That attached hereto and made a part hereof are copies of invoices covering actual sales of Raw Kawamata Habutai Silk Piece Goods. All said copies’ of invoices show date of sale, purchaser, description of merchandise and price.
*528In his brief filed herein counsel for the plaintiff concedes that the value of the merchandise represented by reappraisement 121719-A should be 21.90 yen instead of 21.30 yen, as entered.
In Exhibit 1 the affiant not only swears to the prices at which merchandise such as or similar to that here involved was freely offered for sale to all purchasers in the principal markets of-Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, but attached to his affidavit evidence of such offers. Affiant also attaches to his affidavit copies of invoices covering actual sales of "Raw Kawamata Habutai Silk Piece Goods.” The report of the special agent does not in any material respect contradict the statements contained in the affidavit.
After a careful examination of the entire record I find that the proper dutiable export values of the merchandise covered by these appeals are as follows: Reappraisement 121719-A, 21.90 yen per piece, plus pa clang; reappraisement 122012-A, 21.85 yen per piece, plus packing; reappraisement 122587-A, 23.50 yen per piece, plus packing; reappraisement 122666-A, 21.75 yen per piece, plus packing; reap-praisement 123020-A, 19.95 yen-per piece, plus packing.
Judgment will be rendered accordingly.